DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneda et al (US 2016/0018912 A1).
As to claim 1: Kaneda discloses an electromagnetic pen (Figs. 1-19, “an electromagnetic pen”; ¶0003-0005, 0061), comprising: 
a housing (Figs. 1-2, “a housing 2”); and 
a pen body located in the housing (Figs. 1-2, a pen body located in the housing), wherein the housing comprises a front housing and a rear housing (Figs. 1-2, a front housing and a rear housing), the pen body comprises a pen core, a first iron core, an iron core holder, and a PCBA circuit board, a coil is wound outside the first iron core, the first iron core is fixed at an end of the iron core holder close to a pen tip of the pen core, a second iron core is disposed in the iron core holder, and the pen core is configured to pass through a center of the first iron core, and then drive the second iron core to move (Figs. 1-6, “a pen core 4”, “a first iron core 6/6Ba”, “an iron core holder 9, 34”, and “a PCBA circuit board 8”, “a coil 5/5B” is wound outside the first iron core 6/6B, the first iron core is fixed at an end of the iron core holder 9 close to a pen tip of the pen core 4, “a second iron core 73/6Bb/7B” is disposed in the iron core holder 9, 34, and the pen core 4 is configured to pass through a center of the first iron core 6/6B, and then drive the second iron core to move; ¶0061-0062, 0121-0128, 0150-0159); and 
wherein an elastic structure is disposed between the PCBA circuit board and the iron core holder (Figs. 1-10, “an elastic structure 75/702” is disposed between the PCBA circuit board 8 and the iron core holder 9), a clamping slot is disposed on the PCBA circuit board, and an end portion matched with the clamping slot is disposed on the rear housing (Figs. 1-4, “a clamping slot 32/33” is disposed on the PCBA circuit board 8, and an end portion matched with the clamping slot is disposed on the rear housing 2b; ¶0060-0064, 0128).  
As to claim 8: Kaneda disclose the elastic structure adopts a silicone ring (Fig. 3, the elastic structure adopts “a silicone ring 74”; ¶0106).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda et al (US 2016/0018912 A1), as applied to claim 1 above, and further in view of LIEN (US 2014/0043300 A1) and Burstrom et al (US 2005/0030297 A1).
As to claim 2: Kaneda discloses the iron core holder comprises a front portion and a bottom portion which are matched with each other, and the bottom portion is capable of being combined with the front portion in a rotating manner to form the iron core holder (Fig. 3(A), the iron core holder comprises “a front portion 9” and “a bottom portion 34” which are matched with each other, and the bottom portion is capable of being combined with the front portion in a rotating manner to form the iron core holder; ¶0109).
Kaneda does not expressly disclose a screw post is disposed behind the iron core holder, a screw hole is disposed in the PCBA circuit board, and the screw post is fixed in the screw hole by a screw, the iron core holder comprises a front portion and a bottom portion which are matched with each other, and the bottom portion is capable of being combined with the front portion in a rotating manner to form the iron core holder. However, Lien teaches an electromagnetic pen comprises a core holder and a print circuit board, wherein a screw post is disposed behind the iron core holder, a screw hole is disposed in the PCBA circuit board, and the screw post is fixed in the screw hole (Figs. 1-3, “an electromagnetic pen 100” comprises “a core holder 106” and “a print circuit board 104”, wherein a screw post is disposed behind the iron core holder 106b, a screw hole is disposed in the PCBA circuit board, and the screw post is fixed in the screw hole by a screw; ¶0019, wherein a screw is not shown). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaneda to implement a screw post structure on the iron core holder and drill a screw hole on the PCBA circuit board, such that the screw post is disposed behind the iron core holder, the screw hole is disposed in the PCBA circuit board, and the screw post is fixed in the screw hole as taught by Lien. The motivation would have been in order to secure the PCBA circuit board with the iron core holder (Lien: ¶0021).
Kaneda and Lien do not expressly disclose a screw for fixing the PCBA circuit board with the iron core holder. However, Burstrom teaches an electronic pen comprises a PCBA circuit board including a fixing hole; and a screw holder, wherein the PCBA circuit board and the holder is fixed by a screw (Fig. 1, an electronic pen comprises “a PCBA circuit board 20” including a fixing hole; and “a screw holder 18”, wherein the PCBA circuit board and the holder is fixed by a screw; Abstract, ¶0068). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaneda and Lien to apply a screw for fixing the PCBA circuit board with the iron core holder as taught by Burstrom. The motivation would have been in order to secure the PCBA circuit board with the iron core holder by a screw.
As to claim 3: Kaneda does not expressly disclose a thin film sheet is disposed between the first iron core and the second iron core. However, Lien teaches an electromagnetic pen comprises a first iron core and a second iron core,  a thin film sheet is disposed between the first iron core and the second iron core (Figs. 1-3, “an electromagnetic pen 100” comprises “a first iron core 112” and “a second iron core 108”, “a thin film sheet 118” is disposed between the first iron core and the second iron core; ¶0021). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaneda to implement a thin film sheet is disposed between the first iron core and the second iron core as taught by Lien. The motivation would have been in order to perform the writing function applied upon the electromagnetic pointer is able to be set by adjusting the degree of screwing tightness of the core holder (Lien: ¶0008).
As to claim 4: Claim 4 is a dependent claim 3. The prior arts Kaneda and Lien disclose a pen core clamp is disposed in the iron core holder, and the pen core clamp is located behind the second iron core (Kaneda: Figs. 1-6, “a pen core clamp 39/701a-701b” is disposed in the iron core holder 9, and the pen core clamp is located behind the second iron core 701/6Bb; Lien: Fig. 2, “a pen core clamp 109” is disposed in the iron core holder, and the pen core clamp is located behind the second iron core 108).  
As to claim 5: Kaneda discloses a step is provided at a tail end of the pen core (Figs. 4-5 shows a step is provided at a tail end of the pen core 4; ¶0062).  
As to claim 9: Claim 9 is a dependent claim of claim 2. The prior arts Lien and Burstrom further disclose claim limitation of  the screw post is a cylinder, and the screw hole is an elliptical hole ( Lien: Figs. 1-3 show the screw post is a cylinder; Burstrom: Fig. 1, an electronic pen comprises “a PCBA circuit board 20” including the screw hole). Kaneda, Lien, and Burstrom do not expressly disclose the screw hole is an elliptical hole. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaneda, Lien, and Burstrom to form a screw hole with an elliptical shape, since a modification would have been involved a mere change of shape of hole, A change in shape of the hole is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105, USPQ 237). The motivation would have been in order to easily secure the PCBA circuit board with the iron core holder by the screw.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda et al (US 2016/0018912 A1), as applied to claim 1 above, and further in view of Chao et al (US 2003/0141119 A1).
As to claim 6: Kaneda discloses a first through hole is formed in the center of the first iron core (Figs. 1-3, “a first through hole is formed in the center of the first iron core 6). Kaneda does not expressly disclose a second through hole is formed in a center of the second iron core, and a diameter of the first through hole is larger than that of the second through hole. However, Chao teaches an electromagnetic pen comprises a first iron core and a second iron core, wherein a first through hole is formed in the center of the first iron core and a second through hole is formed in a center of the second iron core, and a diameter of the first through hole is larger than that of the second through hole (Figs. 2A-2C, “an electromagnetic pen 200” comprises “a first iron core 208” and “a second iron core 207”, wherein a first through hole is formed in the center of the first iron core 208 and a second through hole is formed in a center of the second iron core 207, and a diameter of the first through hole is larger than that of the second through hole; Abstract, ¶0023-0024). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaneda to implement a second through hole in the center of the second iron core, such that a diameter of the first through hole is larger than that of the second through hole as taught by Chao. The motivation would have been in order to provide a pressure sensitive pen, which uses a fixed magnetic body having one coil formed of at least a wire wound around and a movable magnetic body (Chao: ¶0011).
As to claim 7: Kaneda does not expressly disclose wherein an outer diameter of the first iron core is smaller than that of the second iron core. However, Chao teaches an electromagnetic pen comprises a first iron core and a second iron core, wherein an outer diameter of the first iron core is smaller than that of the second iron core (Figs. 2A-2C, “an electromagnetic pen 200” comprises “a first iron core 207” and “a second iron core 208”, wherein an outer diameter of the first iron core is smaller than that of the second iron core; ¶0023-0024). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaneda to implement an outer diameter of the first iron core is smaller than that of the second iron core as taught by Chao. The motivation would have been in order to provide a pressure sensitive pen, which uses a fixed magnetic body having one coil formed of at least a wire wound around and a movable magnetic body (Chao: ¶0011).

Claim(s) 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda et al (US 2016/0018912 A1), in view of LIEN (US 2014/0043300 A1) and Burstrom et al (US 2005/0030297 A1), hereinafter Kanedas as applied to claims 2-5 above, and further in view of Chao et al (US 2003/0141119 A1).
As to claims 10-13: Kanedas does not expressly disclose a first through hole is formed in the center of the first iron core, a second through hole is formed in a center of the second iron core, and a diameter of the first through hole is larger than that of the second through hole. However, Chao teaches an electromagnetic pen comprises a first iron core and a second iron core, wherein a first through hole is formed in the center of the first iron core and a second through hole is formed in a center of the second iron core, and a diameter of the first through hole is larger than that of the second through hole (Figs. 2A-2C, “an electromagnetic pen 200” comprises “a first iron core 208” and “a second iron core 207”, wherein a first through hole is formed in the center of the first iron core 208 and a second through hole is formed in a center of the second iron core 207, and a diameter of the first through hole is larger than that of the second through hole; Abstract, ¶0023-0024). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanedas to implement a second through hole in the center of the second iron core, such that a diameter of the first through hole is larger than that of the second through hole as taught by Chao. The motivation would have been in order to provide a pressure sensitive pen, which uses a fixed magnetic body having one coil formed of at least a wire wound around and a movable magnetic body (Chao: ¶0011).
As to claims 14-17: Kanedas does not expressly disclose an outer diameter of the first iron core is smaller than that of the second iron core. However, Chao teaches an electromagnetic pen comprises a first iron core and a second iron core, wherein an outer diameter of the first iron core is smaller than that of the second iron core (Figs. 2A-2C, “an electromagnetic pen 200” comprises “a first iron core 207” and “a second iron core 208”, wherein an outer diameter of the first iron core is smaller than that of the second iron core; ¶0023-0024). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kanedas to implement an outer diameter of the first iron core is smaller than that of the second iron core as taught by Chao. The motivation would have been in order to provide a pressure sensitive pen, which uses a fixed magnetic body having one coil formed of at least a wire wound around and a movable magnetic body (Chao: ¶0011).
As to claims 18-20: Kaneda disclose the elastic structure adopts a silicone ring (Fig. 3, the elastic structure adopts “a silicone ring 74”; ¶0106).  

Response to Arguments
Applicant’s arguments filed on August 16, 2022 have been fully considered but they are not persuasive.
Applicant argues “The present invention recites that, ‘the elastic structure is additionally disposed between the iron core holder of the front housing and the PCBA circuit board, a manufacturing error of each part in an axial direction from the pen tip to a pen tail of the pen core is eliminated by an elastic margin of the elastic structure, such that an actual size of the electromagnetic pen in delivery is equal to a standard size, thereby being conductive to batch production, and meanwhile, the elastic structure may also play a role of buffering, thereby reducing a probability that the parts are damaged due to mechanical shock or wear, and prolonging a service life of the electromagnetic pen’” and “In this sense, only the retaining member 73, the conductive member 74 and the elastic member 75 between thereof are displaced as the movement of the core body 4. The anti-dropping member 9 (i.e.,the iron core holder), the tubular body 34 and the printed circuit board 8 keep fixed during the movement of the core body 4. Therefore, the distance between the printed circuit board 8 and the anti-dropping member 9 is nonadjustable. Moreover, the elastic member 75 is used for coordinating the movement of the core body 4, rather than eliminating the manufacturing error of each part” (Arguments/Remarks, pg. 2-3). However, Examiner respectively disagrees.
In accordance with MPEP, “USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003)” (MPEP §2106, emphasis added). For instant case, the prior art Kaneda teaches an elastic structure is disposed between the PCBA circuit board and the iron core holder (Fig. 3A-3B, “an elastic structure 75” is disposed between the PCBA circuit board 8 and the iron core holder 9); and the iron core holder comprises a front portion and a bottom portion which are matched with each other, and the bottom portion is capable of being combined with the front portion in a rotating manner to form the iron core holder (Fig. 3(A), the iron core holder comprises “a front portion 9” and “a bottom portion 34” which are matched with each other, and the bottom portion is capable of being combined with the front portion in a rotating manner to form the iron core holder; ¶0109). Therefore, the combination of the prior arts clearly teaches claim limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693